        Case 1:21-cv-01848-ELR Document 1 Filed 05/04/21 Page 1 of 28




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

MAIN STREET AMERICA
ASSURANCE COMPANY,

             Plaintiff,
v.
                                             CIVIL ACTION FILE
GROUP SEVEN SIXTEEN, LLC,                    NO. ______________
ATLANTA SOUTH COMMERCIAL
PROPERTIES, INC., THOMAS H.
ELLIS, DIGITAL MAMMOGRAPHY
SPECIALISTS – EAGLES
LANDING, LLC, RAJASHAKHER P.
REDDY, M.D., WOMEN’S
IMAGING SPECIALISTS – EAGLES
LANDING, LLC

             Defendants.

          MAIN STREET AMERICA ASSURANCE COMPANY’S
           COMPLAINT FOR DECLARATORY JUDGMENT
      COMES NOW, Main Street America Assurance Company (“MSA”), Plaintiff

in the above-style action, and files this Complaint for Declaratory Judgment against

Defendants Group Seven Sixteen, LLC (“Group Seven Sixteen”), Atlanta South

Commercial Properties, Inc. (“Atlanta South”), Thomas H. Ellis (“Ellis”), Digital

Mammography Specialists, Eagles Landing, LLC (“Digital Mammography”),

Rajashakher P. Reddy, M.D. (“Dr. Raja Reddy”), and Women’s Imaging Specialists

– Eagles Landing, LLC (“Women’s Imaging Specialists”) (Group Seven Sixteen,


                                         1
        Case 1:21-cv-01848-ELR Document 1 Filed 05/04/21 Page 2 of 28




Atlanta South, Ellis, Digital Mammography, Dr. Raja Reddy, and Women’s Imaging

Specialists shall be referred to together at times herein as “Defendants”), showing

this Honorable Court as follows:

                                         1.

      This is an action for declaratory judgment, brought pursuant to Rule 57 of the

Federal Rules of Civil Procedure and 28 USC § 2201 to declare the rights and other

legal relations surrounding questions of actual controversy that presently exist

between Plaintiff MSA and Defendants. As set forth herein, this action arises out of

a lawsuit pending in the State Court of Henry County, Georgia styled Digital

Mammography Specialists – Eagles Landing, LLC v. Group Seven Sixteen, LLC,

Atlanta South Commercial Properties, Inc., Thomas H. Ellis v. Rajashakher P.

Reddy, M.D., Women’s Imaging Specialists – Eagles Landing LLC and bearing Civil

Action No. SUCV2019003247 (the “Underlying Lawsuit”).

                                         2.

      MSA is a Florida corporation with its principal place of business in Florida.

                                         3.

      Group Seven Sixteen is a Georgia Limited Liability Company with a principal

office address of 115 Eagle Springs Drive, Stockbridge, GA 30281. The members

of Group Seven Sixteen are citizens of Georgia. Group Seven Sixteen is also is a


                                         2
        Case 1:21-cv-01848-ELR Document 1 Filed 05/04/21 Page 3 of 28




defendant in the Underlying Lawsuit, which is pending in Henry County, such

county which is within this Court’s judicial district. Group Six Seventeen may be

served through its registered agent, Sheryl Simpson-Jones, at 115 Eagle Springs

Drive, Stockbridge, GA 30281.

                                        4.

      Atlanta South is a Georgia corporation with a principal office address of 1215

Eagles Landing Parkway, Suite 204, Stockbridge, GA 30281. Atlanta South is also

is a defendant in the Underlying Lawsuit, which is pending in Henry County, such

county which is within this Court’s judicial district. Atlanta South may be served

through its registered agent, Thomas H. Ellis, at 829 Fairways Court, Stockbridge,

GA, 30281, USA.

                                        5.

      Ellis is the CEO, Secretary and CFO of Atlanta South and maintains a business

address of 245 Country Club Drive, Suite 300D, Stockbridge, GA, 30281. Ellis is a

resident of the State of Georgia. Ellis is also is a defendant in the Underlying

Lawsuit, which is pending in Henry County, such county which is within this Court’s

judicial district. Ellis may be served at his residence located at 196 Fox Drive,

Jackson, Butts County, Georgia 30233-4003.




                                         3
         Case 1:21-cv-01848-ELR Document 1 Filed 05/04/21 Page 4 of 28




                                            6.

       Digital Mammography is a Georgia limited liability company that maintains

a principal office address at P.O. Box 88719, Atlanta, GA 30356.               Digital

Mammography may be served via its registered agent, “Robins, III, CPA, Herbert

E.”, at 350 Country Club Dr., Ste. C, Stockbridge, GA, 30281, USA. Digital

Mammography brought the Underlying Lawsuit in Henry County, Georgia, which

is within this Court’s judicial district.

                                            7.

       Dr. Raja Reddy is a resident of the State of Georgia and, if service is not

otherwise acknowledged, may be personally served at his place of business known

as Women's Imaging Specialists - Eagles Landing, LLC, located at 11675 Great

Oaks Way, Suite 150, Alpharetta, GA, 30022, USA or his personal residence located

at 285 Saddle Horn Circle, Roswell, Fulton County, Georgia, 30076. Dr. Raja

Reddy is also is a third-party defendant in the Underlying Lawsuit, which is pending

in Henry County, such county which is within this Court’s judicial district.

                                            8.

       Women’s Imaging Specialists is a Georgia limited liability company with a

principal office address of 11675 Great Oaks Way, Suite 150, Alpharetta, GA,

30022, USA. Women’s Imaging Specialists is also is a third-party defendant in the


                                            4
         Case 1:21-cv-01848-ELR Document 1 Filed 05/04/21 Page 5 of 28




Underlying Lawsuit, which is pending in Henry County, such county which is within

this Court’s judicial district. Women’s Imaging Specialist may be served through

its registered agent, Sarah Barnett, at 11675 Great Oaks Way, Suite 150, Alpharetta,

GA, 30022.

                                            9.

       Defendants      Group      Seven   Sixteen,   Atlanta   South,   Ellis,   Digital

Mammography, Dr. Raja Reddy, and Women’s Imaging Specialists are subject to

the jurisdiction of this Court.

                                           10.

       Venue in this action is proper pursuant to 28 U.S.C. § 1391.

                                           11.

       This Court has original jurisdiction over this action under the provisions of 28

USC § 1332, because it is a civil action in which the amount in controversy exceeds

the sum or value of $75,000, exclusive of interest and costs, and is among citizens

of different states.




                                            5
        Case 1:21-cv-01848-ELR Document 1 Filed 05/04/21 Page 6 of 28




                           FACTUAL BACKGROUND

                                      The Policy

                                          12.

      MSA issued Policy number BPG3175F to Group Seven Sixteen, LLC for the

period spanning April 22, 2016 through April 22, 2017 (the “Policy”). The Policy

provides business liability coverage, subject to its terms, conditions, limitations, and

exclusions. A true and accurate copy of the Policy is attached hereto as Exhibit A.

                                          13.

      The Policy’s insuring agreement provides, in pertinent part:

      Section II- Liability

      A. Coverages

          1. Business Liability

                a. We will pay those sums that the insured becomes legally
                   obligated to pay as damages because of "bodily injury",
                   "property damage" or "personal and advertising injury" to
                   which this insurance applies. We will have the right and
                   duty to defend the insured against any "suit" seeking those
                   damages. However, we will have no duty to defend the
                   insured against any "suit" seeking damages for "bodily
                   injury", "property damage" or "personal and advertising
                   injury", to which this insurance does not apply.

Exhibit A, Form BPM P 2 1207, Page 1 of 16.




                                           6
        Case 1:21-cv-01848-ELR Document 1 Filed 05/04/21 Page 7 of 28




                                         14.

      The Policy provides that it applies to “property damage” only if the “property

damage” is caused by an “occurrence” and occurs during the Policy Period. Exhibit

A, Form BPM P 2 1207, Page 1 of 16.

                                         15.

      The Policy defines “property damage” as follows:

            “Property damage” means:

                   a.    Physical injury to tangible property, including all
                         resulting loss of use of that property. All such loss of
                         use shall be deemed to occur at the time of the physical
                         injury that caused it; or

                   b.    Loss of use of tangible property that is not physically
                         injured. All such loss of use shall be deemed to occur
                         at the time of the “occurrence” that caused it.

                   For the purposes of this insurance, electronic data is not
                   tangible property.

                   As used in this definition, electronic data means information,
                   facts or programs stored as, created or used on, or transmitted
                   to or from computer software, including systems and
                   applications software, hard or floppy disks, CD-ROMs,
                   tapes, drives, cells, data processing devices or any other
                   media which are used with electronically controlled
                   equipment.

Exhibit A, Form BPM P 2 1207, Page 15 of 16.




                                          7
        Case 1:21-cv-01848-ELR Document 1 Filed 05/04/21 Page 8 of 28




                                        16.

      The Policy defines “occurrence” as “accident, including continuous or

repeated exposure to substantially the same general harmful conditions.” Exhibit

A, Form BPM P 2 1207, Page 14 of 16.

                                        17.

      The Policy provides, in relevant part, that it does not apply to “property

damage” “expected or intended from the standpoint of the insured.” Exhibit A,

Form BPM P 2 1207, Page 3 of 16.

                                        18.

      The Policy also provides that it applies to “personal and advertising injury”

only if the “personal and advertising injury” was caused by an offense arising out of

your business, but only if the offense was committed in the “coverage territory”

during the policy period. Exhibit A, Form BPM P 2 1207, Page 1 of 16.

                                        19.

      The Policy defines “personal and advertising injury” as follows:

             “Personal and advertising injury” means injury, including
              consequential “bodily injury”, arising out of one or more of the
              following offenses:

                   a. False arrest, detention or imprisonment;

                   b. Malicious prosecution;


                                         8
        Case 1:21-cv-01848-ELR Document 1 Filed 05/04/21 Page 9 of 28




                   c. The wrongful eviction from, wrongful entry into, or
                      invasion of the right of private occupancy of a room,
                      dwelling or premises that a person occupies, committed
                      by or on behalf of its owner, landlord or lessor;

                   d. Oral or written publication, in any manner, of material
                      that slanders or libels a person or organization or
                      disparages a person’s or organization’s goods, products or
                      services;

                   e. Oral or written publication, in any manner, of material
                      that violates a person’s right of privacy;

                   f. The use of another’s advertising idea in your
                      “advertisement”; or

                   g. Infringing upon another’s copyright, trade dress or slogan
                      in your “advertisement”.

Exhibit A, Form BPM P 2 1207, Page 14 of 16.

                                         20.

      The Policy excludes coverage for “personal and advertising injury” “caused

by or at the direction of the insured with the knowledge that the act would violate

the rights of another and would inflict ‘personal and advertising injury.’” Exhibit

A, Form BPM P 2 1207, Page 7 of 16.

                                         21.

      The Policy also provides that it does not apply to “personal and advertising

injury” “[a]rising out of a breach of contract, except an implied contract used



                                          9
       Case 1:21-cv-01848-ELR Document 1 Filed 05/04/21 Page 10 of 28




another’s advertising idea in your ‘advertisement.’” Exhibit A, Form BPM P 2

1207, Page 7 of 16.

                            The Underlying Lawsuit

                                       22.

      On November 25, 2019, Digital Mammography filed suit in the Superior

Court of Henry County Georgia against its former landlord, Group Seven Sixteen

(MSA’s Insured), Ellis (Group Seven Sixteen’s property manager) and Atlanta

South (Ellis’s company). A copy of the Complaint filed in the Underlying Lawsuit

is attached hereto as Exhibit B.

                                      23.

      According to the Complaint, Dr. Raja Reddy formed Digital Mammography

in June 2008 to operate as a digital mammography clinic at 115 Eagles Spring Drive,

Stockbridge, Henry County Georgia (the “Premises”), which it did until September

2017. In September of 2008, Dr. Raja Reddy transferred his ownership interest to

his sister, Manju Morrissey, M.D. Dr. Raja Reddy was an independent contractor to

Digital Mammography at all relevant times. See Complaint, Exhibit B at ¶6.

                                       24.

      Prior to transferring his ownership in Digital Mammography to his sister, Dr.

Raja Reddy entered into a lease agreement of the Premises on behalf of Digital


                                        10
       Case 1:21-cv-01848-ELR Document 1 Filed 05/04/21 Page 11 of 28




Mammography with Group Six Seventeen, which was originally set to run from

September 1, 2008 and expire August 31, 2016 (the “Original Lease”).         See

Complaint, Exhibit B at ¶7.

                                       25.

      Group Six Seventeen and Digital Mammography agreed that the Premises

would need to be renovated to accommodate the needs of Digital Mammography’s

medical practice and agreed to the terms of a buildout and a new lease term which

would begin to run after the improvements were completed on January 20, 2009.

Accordingly, Dr. Raja Reddy – on behalf of Digital Mammography – agreed to the

terms of a First Lease Amendment whereby the rent would be increased from

$4,200.00 to $5,180.00 per month and the term would run from January 20, 2009 to

January 31, 2017 (the “First Amendment”). The First Amendment was never

executed, although its terms were allegedly observed by the parties as Digital

Mammography did not occupy the Premises until January 20, 2009 and the higher

rental amount was charged and paid. See Complaint, Exhibit B at ¶7.

                                       26.

      In the summer of 2016, Dr. Raja Reddy approached Group Seven Sixteen and

its property manager – Ellis of Atlanta South – to discuss renewing the Original

Lease on behalf of Digital Mammography. The Complaint alleges that Dr. Raja


                                       11
       Case 1:21-cv-01848-ELR Document 1 Filed 05/04/21 Page 12 of 28




Reddy received a copy of the First Amendment and that Dr. Raja Reddy, Group

Seven Sixteen, Ellis, and Atlanta South discussed the fact that the First Amendment

was never signed but also discussed the fact that Digital Mammography and Group

Six Seventeen had acted as though the First Amendment was in effect as they

followed the lease term and rental rates set forth in the First Amendment. See

Complaint, Exhibit B at ¶¶ 8, 9.

                                       27.

      Dr. Raja Reddy allegedly eventually told Group Seven Sixteen, Ellis, and

Atlanta South that Group Seven Sixteen’s new tenant would be a different company

than Digital Mammography and that his family members that owned Digital

Mammography might be “extremely upset” with Dr. Raja Reddy for entering into a

new lease of the Premises on behalf of a different company. In response, Defendants

Ellis and Atlanta South insisted that any new lease be accompanied by an

indemnification agreement whereby Dr. Raja Reddy and his new company,

Women’s Imaging Specialists, would indemnify Group Seven Sixteen from any

claims from Digital Mammography. See Complaint, Exhibit B at ¶10.

                                       28.

      Dr. Raja Reddy signed a lease for the Premises (then occupied by Digital

Mammography) with Group Seven Sixteen on behalf of Women’s Imaging


                                        12
       Case 1:21-cv-01848-ELR Document 1 Filed 05/04/21 Page 13 of 28




Specialists (“New Lease”). The New Lease had a commencement date of September

1, 2016 – one day after the expiration of the term of the Original Lease but five

months before the expiration of the term of the First Amendment to the Original

Lease. See Complaint, Exhibit B at ¶11.

                                       29.

      On September 1, 2016, counsel for Women’s Imaging Specialists sent Digital

Mammography a letter informing Digital Mammography that it was no longer the

rightful tenant of the Premises and forbade Digital Mammography from entering or

accessing the Premises. Digital Mammography alleges that Dr. Raja Reddy and

Women’s Imaging Specialists proceeded to take over Digital Mammography’s

business and began using its office space, clinical space, phone number, medical

equipment, computer equipment, software, patient files, and patient records as if

they belonged to Women’s Imaging Specialists. See Complaint, Exhibit B at

¶¶12,13.

                                       30.

      Digital Mammography alleges that Group Seven Sixteen, Ellis, and Atlanta

South: (1) conspired with Dr. Raja Reddy to breach the Original Lease and the First

Amendment to the Original Lease; and (2) assisted Dr. Raja Reddy in taking over

Digital Mammography’s entire business, including its rental space, assets, computer


                                        13
        Case 1:21-cv-01848-ELR Document 1 Filed 05/04/21 Page 14 of 28




records, patient records, medical equipment, directly and proximately causing

Plaintiff to lose its property and substantial business. See Complaint, Exhibit B at

¶14.

                                         31.

       Digital Mammography further alleges that it was wrongfully dispossessed of

the Premises, which it legally occupied per the terms of the First Amendment to the

Original Lease and that the method of evicting Digital Mammography violated the

terms of the Original Lease. See Complaint, Exhibit B at ¶15.

                                         32.

       The Complaint in the Underlying Lawsuit asserts seven causes of action:

Breach of Contract, Wrongful Eviction, Conspiracy to Trespass, Breach of Covenant

of Quiet Enjoyment, Civil Conspiracy to Breach Fiduciary Duty, Punitive Damages

and Attorney’s Fees. See generally Complaint, Exhibit B.

                           MSA’s Reservation of Rights

                                         33.

       Although MSA has serious questions as to whether the claims in the

Underlying Lawsuit are covered by the Policy, MSA agreed to provide Group Seven

Sixteen with a defense to the Underlying Lawsuit under a complete reservation of

rights – including the right to file a petition for declaratory judgment – on December


                                         14
       Case 1:21-cv-01848-ELR Document 1 Filed 05/04/21 Page 15 of 28




23, 2019. A copy of MSA’s December 23, 2019 Reservation of Rights Letter is

attached hereto as Exhibit C.

            Third-Party Complaint Filed By Group Seven Sixteen

                                          34.

      On March 17, 2020, Group Seven Sixteen filed a Third-Party Complaint

against Dr. Raja Reddy and Women’s Imaging Specialists for indemnification and

contribution with regard to the claims brought by Digital Mammography against

Group Seven Sixteen in the Underlying Lawsuit. A copy of the Third-Party

Complaint is attached hereto as Exhibit D.

                                          35.

      In its Third-Party Complaint, Group Seven Sixteen seeks indemnification

pursuant to the terms of an indemnification agreement (the “Indemnification

Agreement”), which is attached to the Third-Party Complaint as Exhibit A. Group

Six Seventeen alleges that the Indemnification Agreement was executed by Dr. Raja

Reddy as part of the consideration for the New Lease. See Third-Party Complaint,

Exhibit D at ¶11 and Exhibit A thereto.

                                          36.

      The Indemnification Agreement, executed on August 29, 2016 and attached

to the Third-Party Complaint provides as follows:


                                          15
       Case 1:21-cv-01848-ELR Document 1 Filed 05/04/21 Page 16 of 28




      WHEREAS Digital Mammography Specialists – Eagles Landing, LLC
      (the “Previous Tenant”) previously leased the premises located at 115
      Eagles Spring Drive, Suite 100, Stockbridge, GA 30281 (the
      “Premises”) which said lease by its terms terminates on August 31,
      2016; and

      WHEREAS, Women’s Imaging Specialists – Eagles Landing LLC now
      desires to lease the Premises as of September 1, 2016 and has entered a
      Lease Agreement with Group Seven Sixteen, LLC, Landlord, for the
      lease of such Premises;

      NOW THEREFORE, Raja Reddy, individually, and Digital
      Mammography Specialists – Eagles Landing, LLC (sic) hereby agree
      to indemnify and hold Landlord harmless with respect to any claims
      made by Digital Mammography Specialists – Eagles Landing LLC
      against Landlord related to any purported rights of the Previous Tenant
      to use or occupy the Premises.

See Exhibit A to Third-Party Complaint, Exhibit D.

 COUNT I – Declaration that Any Coverage For “Property Damage” Under
 the Policy Is Barred Because Any Property Damage Was Not Caused By An
                                Occurrence

                                       37.

      MSA incorporates paragraphs 1 through 36 as if fully set forth herein.

                                       38.

      The Policy’s insuring agreement provides, in relevant part, that MSA will pay

those sums that the insured becomes legally obligated to pay as damages because of

“property damage” and defend the insured in any suit seeking such damages,

provided the “property damage” is caused by an “occurrence.”


                                        16
       Case 1:21-cv-01848-ELR Document 1 Filed 05/04/21 Page 17 of 28




                                       39.

      To the extent the allegations of the complaint do not constitute “property

damage” as defined by the Policy, no coverage exists for “property damage.”

                                       40.

      To the extent the allegations in the Complaint are deemed to constitute

“property damage,” any such property damage is not covered unless it was caused

by an “occurrence” as defined by the Policy.

                                       41.

      The Policy defines occurrence as “accident, including continuous or repeated

exposure to substantially the same general harmful conditions.” Exhibit A, Form

BPM P 2 1207, Page 14 of 16.

                                       42.

      The Complaint in the Underlying Lawsuit does not allege any accident

occurred. Indeed, all of the allegations alleged in the Complaint in the Underlying

Lawsuit pertain to the intentional and deliberate conduct of Group Seven Sixteen.

The deliberate nature of Group Seven Sixteen’s conduct as alleged in the Complaint

is underscored by the allegations of civil conspiracy. See generally Complaint,

Exhibit B.




                                        17
         Case 1:21-cv-01848-ELR Document 1 Filed 05/04/21 Page 18 of 28




                                          43.

        A controversy of a justiciable nature presently exists among the parties, which

demands a declaration by the Court, so that MSA may have its rights and duties

under the Policy determined to avoid the possible accrual of damages.

                                          44.

        Because any “property damage” alleged in the Complaint was not caused by

an “occurrence” as defined by the Policy, MSA seeks a declaration from this Court

that it has no duty to defend Group Seven Sixteen in the Underlying Lawsuit under

that portion of the Policy providing coverage for “property damage.”1

    COUNT II – Declaration that Any Coverage for “Property Damage” Under
      the Policy Is Barred by The Expected or Intended Injury Exclusion

                                          45.

        MSA incorporates paragraphs 1 through 44 as if fully set forth herein.

                                          46.

        As set forth in Paragraph 13 above, the Policy specifically provides that it

does not apply to “property damage” “expected or intended from the standpoint of

the insured.” Exhibit A, Form BPM P 2 1207, Page 3 of 16.




1
 The Complaint in the Underlying Lawsuit does not allege any “bodily injury.”
See generally Complaint, Exhibit B.

                                           18
       Case 1:21-cv-01848-ELR Document 1 Filed 05/04/21 Page 19 of 28




                                        47.

      To the extent the allegations in the Complaint are deemed to constitute

“property damage,” any such “property damage” is not covered if the damage was

expected or intended from the standpoint of Group Seven Sixteen.

                                        48.

      Based on the allegations in the Complaint and the existence of the

Indemnification Agreement, Group Seven Sixteen expected or intended any alleged

“property damage” that may have occurred.

                                        49.

      A controversy of a justiciable nature presently exists among the parties, which

demands a declaration by the Court, so that MSA may have its rights and duties

under the Policy determined to avoid the possible accrual of damages.

                                        50.

      Because any property damage alleged in the Complaint was expected or

intended from the standpoint of MSA’s insured, Group Seven Sixteen, MSA seeks

a declaration from this Court that it has no duty to defend Group Seven Sixteen in

the Underlying Lawsuit under that portion of the Policy providing coverage for

“property damage.”




                                         19
       Case 1:21-cv-01848-ELR Document 1 Filed 05/04/21 Page 20 of 28




  Count III - Declaration that Any Coverage for “Personal and Advertising
     Injury” Is Barred Because It Arises Out of A Breach of Contract

                                       51.

      MSA incorporates paragraphs 1 through 50 as if fully set forth herein.

                                       52.

      The Policy’s insuring agreement provides, in relevant part, that MSA will pay

those sums that the insured becomes legally obligated to pay as damages because of

“personal and advertising injury” and defend the insured in any suit seeking such

damages, provided the insurance provided by the Policy applies. The Policy

provides that MSA “will have no duty to defend the insured against any ‘suit’

seeking damages for … ‘personal and advertising injury’ to which this insurance

does not apply.” Exhibit A, Form BPM P 2 1207, Page 1 of 16.

                                       53.

      The Policy expressly provides that it does not apply to “personal and

advertising injury” “[a]rising out of a breach of contract…” Exhibit A, Form BPM

P 2 1207, Page 7 of 16.

                                       54.

      Here, all of Digital Mammography’s claims against Group Seven Sixteen

arise out of Group Seven Sixteen’s alleged breaches of both the Original Lease and

the Original Lease as amended by the First Amendment.

                                        20
       Case 1:21-cv-01848-ELR Document 1 Filed 05/04/21 Page 21 of 28




                                        55.

      A controversy of a justiciable nature presently exists among the parties, which

demands a declaration by the Court, so that MSA may have its rights and duties

under the Policy determined to avoid the possible accrual of damages.

                                        56.

      Because the personal and advertising injury alleged in the Complaint arises

out of a breach of contract, MSA seeks a declaration from this Court that it has no

duty to defend Group Seven Sixteen in the Underlying Lawsuit under that portion of

the Policy providing coverage for “personal and advertising injury.”

 COUNT IV – Declaration that Any Coverage for “Personal and Advertising
  Injury” Is Barred By The Exclusion Barring Coverage for Such Injury
              Caused By Or At the Direction of the Insured

                                        57.

      MSA incorporates paragraphs 1 through 56 as if fully set forth herein.

                                        58.

      The Policy’s insuring agreement provides, in relevant part, that MSA will pay

those sums that the insured becomes legally obligated to pay as damages because of

“personal and advertising injury” and defend the insured in any suit seeking such

damages, provided the insurance provided by the Policy applies. The Policy

provides that MSA “will have no duty to defend the insured against any ‘suit’


                                         21
        Case 1:21-cv-01848-ELR Document 1 Filed 05/04/21 Page 22 of 28




seeking damages for … ‘personal and advertising injury’ to which this insurance

does not apply.” Exhibit A, Form BPM P 2 1207, Page 1 of 16.

                                         59.

      The Policy expressly provides that it does not apply to “personal and

advertising injury”:

      Caused by or at the direction of the insured with the knowledge that the
      act would violate the rights of another and would inflict “personal and
      advertising injury”

Exhibit A, Form BPM P 2 1207, Page 7 of 16.

                                         60.

      Based on the allegations in the Complaint and the existence of the

Indemnification Agreement, Group Seven Sixteen may have caused or directed the

personal and advertising injury alleged in the Underlying Lawsuit with the

knowledge that the act would violate the rights of another and would inflict “personal

and advertising injury.”

                                         61.

      A controversy of a justiciable nature presently exists among the parties, which

demands a declaration by the Court, so that MSA may have its rights and duties

under the Policy determined to avoid the possible accrual of damages.




                                         22
       Case 1:21-cv-01848-ELR Document 1 Filed 05/04/21 Page 23 of 28




                                        62.

      To the extent the personal and advertising injury alleged in the Complaint was

caused by or at the direction of Group Seven Sixteen with the knowledge that the act

would violate the rights of another and would inflict “personal and advertising

injury,” MSA seeks a declaration from this Court that it has no duty to defend Group

Seven Sixteen in the Underlying Lawsuit under that portion of the Policy providing

coverage for “personal and advertising injury.”

      WHEREFORE, MSA prays as follows:

   1. That this Court issue a declaration that MSA has no duty to defend Group

      Seven Sixteen in the Underlying Lawsuit under that portion of the Policy

      providing coverage for “property damage” because any “property damage”

      was not caused by an “occurrence” as defined by the Policy.

   2. That this Court issue a declaration that MSA has no duty to defend Group

      Seven Sixteen in the Underlying Lawsuit under that portion of the Policy

      providing coverage for “property damage” because any “property damage”

      was expected or intended by Group Seven Sixteen.

   3. That this Court issue a declaration that MSA has no duty to defend Group

      Seven Sixteen in the Underlying Lawsuit under that portion of the Policy

      providing coverage for “personal and advertising injury” because any and all


                                        23
    Case 1:21-cv-01848-ELR Document 1 Filed 05/04/21 Page 24 of 28




   “personal and advertising injury” alleged in the Complaint arises out of a

   breach of contract.

4. That this Court issue a declaration that MSA has no duty to defend Group

   Seven Sixteen in the Underlying Lawsuit under that portion of the Policy

   providing coverage for “personal and advertising injury” because the personal

   and advertising injury alleged in the Complaint was caused by or at the

   direction of Group Seven Sixteen with the knowledge that the act would

   violate the rights of another and would inflict “personal and advertising

   injury.”

5. That the Court grant such other further relief as it may deem equitable and

   just.

   This 4th day of May, 2021.

                                      Respectfully submitted,

                                      SWIFT CURRIE MCGHEE & HIERS,
                                      LLP

                                      /s/ Kristin S. Tucker
                                      Stephen M. Schatz, Esq.
                                      Georgia Bar No. 628840
                                      Kristin Tucker
                                      Georgia Bar No. 805833
                                      Attorneys for Plaintiff Main Street
                                      America Assurance Company



                                     24
       Case 1:21-cv-01848-ELR Document 1 Filed 05/04/21 Page 25 of 28




1355 Peachtree Street, NE
Suite 300
Atlanta, GA 30309
(404) 874-8800
Steve.schatz@swiftcurrie.com
kristin.tucker@swiftcurrie.com




                                     25
       Case 1:21-cv-01848-ELR Document 1 Filed 05/04/21 Page 26 of 28




                          CERTIFICATE OF FONT

      I hereby certify that the foregoing document was prepared in Times New

Roman 14-point font in conformance with Local Rule 5.1C.

      This 4th day of May, 2021.

                                       SWIFT CURRIE MCGHEE & HIERS,
                                       LLP

                                       /s/ Kristin S. Tucker
                                       Stephen M. Schatz, Esq.
                                       Georgia Bar No. 628840
                                       Kristin Tucker
                                       Georgia Bar No. 805833
                                       Attorneys for Plaintiff Main Street
                                       America Assurance Company

1355 Peachtree Street, NE
Suite 300
Atlanta, GA 30309
(404) 874-8800
Steve.schatz@swiftcurrie.com
kristin.tucker@swiftcurrie.com




                                      26
        Case 1:21-cv-01848-ELR Document 1 Filed 05/04/21 Page 27 of 28




                         CERTIFICATE OF SERVICE

      This is to certify that I have this day electronically filed the foregoing MAIN

STREET      AMERICA       ASSURANCE           COMPANY’S        COMPLAINT        FOR

DECLARATORY JUDGMENT with the Clerk of Court via CM/ECF File & Serve

which will automatically send email notification to all counsel of record. I have also

made arrangements to serve Defendants at the following addresses:

      Group Seven Sixteen, LLC
      c/o Registered Agent Sheryl Simpson-Jones
      115 Eagle Springs Drive
      Stockbridge, GA 30281.

      Atlanta South Commercial Properties, Inc.
      c/o Registered Agent Thomas H. Ellis
      829 Fairways Court
      Stockbridge, GA, 30281, USA

      Thomas H. Ellis
      196 Fox Drive,
      Jackson, Butts County, Georgia 30233-4003

      Digital Mammography Specialists, Eagles Landing, LLC
      c/o Registered Agent “Robins, III, CPA, Herbert E.”
      350 Country Club Dr., Ste. C,
      Stockbridge, GA, 30281, USA

      Rajashakher P. Reddy, M.D.
      285 Saddle Horn Circle
      Roswell, Fulton County, Georgia, 30076.




                                         27
        Case 1:21-cv-01848-ELR Document 1 Filed 05/04/21 Page 28 of 28




      Women’s Imaging Specialists – Eagles Landing, LLC
      c/o Registered Agent Sarah Barnett
      11675 Great Oaks Way, Suite 150,
      Alpharetta, GA, 30022

      This 4th day of May, 2021.

                                       SWIFT CURRIE MCGHEE & HIERS,
                                       LLP

                                       /s/ Kristin S. Tucker
                                       Stephen M. Schatz, Esq.
                                       Georgia Bar No. 628840
                                       Kristin Tucker
                                       Georgia Bar No. 805833
                                       Attorneys for Plaintiff Main Street
                                       America Assurance Company

1355 Peachtree Street, NE
Suite 300
Atlanta, GA 30309
(404) 874-8800
Steve.schatz@swiftcurrie.com
kristin.tucker@swiftcurrie.com


      4821-8843-3381, v. 2




                                      28
